Citation Nr: 1127203	
Decision Date: 07/21/11    Archive Date: 07/29/11

DOCKET NO.  07-26 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include a depressive disorder, not otherwise specified.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1969 to February 1971, including service in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the benefits sought on appeal.  In December 2008, the Board remanded this case to the Appeals Management Center (AMC) for further development.

In June 2008 the Veteran testified at a personal hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.

In a September 1996 rating decision, the RO denied the Veteran's claim for entitlement to service connection for PTSD, in part because of a lack of evidence to establish that a stressful experience occurred during his active service.  The Veteran did not appeal, and the September 1996 rating decision became final.  See 38 U.S.C.A. § 7105 (West 2002).  Generally, in order to adjudicate a previously denied and final claim on the merits, the Board must first determine whether new and material evidence has been presented.  See 38 C.F.R. § 3.156(a) (2010).  However, in January 2009, VA received additional relevant service department records that had not been previously associated with the claims file.  Therefore, pursuant to 38 C.F.R. § 3.156(c) (2010), rather than determining whether new and material evidence has been submitted, the claim for service connection for PTSD will be reconsidered on the merits.

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the appellant if further action is required on his part.
REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

The Veteran contends that he has a depressive disorder and PTSD that he acquired as a result of his active service.  He specifically contends that his psychiatric conditions resulted because of problems that he had with a superior officer and because of a fear of hostile military activity.  The record reveals that in a June 26, 1970 medical consultation, the Veteran requested to see a psychiatrist and was provided with a referral.  The next day, June 27, 1970, the Veteran was involved in an incident with his superior officer and was court martialed for being disrespectful in language to a non-commissioned officer.  The Veteran alleges that he felt threatened by the officer when the officer "came at him," as if to grab him, after asking why the Veteran did not report to his morning formation.  See June 2008 hearing transcript.  The Veteran alleges that he had not reported to formation because he had an appointment for his psychiatric consultation.  See id.

At the outset, the Board notes that the Veteran reported to a VA social worker in a January 2009 VA psychiatric social work consultation, that he had a claim pending for benefits from the Social Security Administration (SSA).  To date, however, a copy of the Veteran's SSA records has not been associated with the claims file.  In this regard, the Board notes that the possibility that SSA records could contain evidence relevant to the claim cannot be foreclosed absent a review of those records.  As such, this case must be remanded to obtain the SSA records.  See 38 C.F.R. § 3.159(c)(2) (2009); see also Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

Additionally, the Board notes that the Veteran submitted a June 2010 Psychiatric Social Work Note as well as personal statements dated in February and May 2009, after the Veteran's appeal had been certified to the Board.  This evidence was not accompanied by a waiver of consideration by the agency of original jurisdiction.  See 38 C.F.R § 20.1304 (2010).  Therefore, remand for the issuance of a supplemental statement of the case is required.  See 38 C.F.R § 19.31 (2010).

With respect to the Veteran's claim for service connection for an acquired psychiatric disorder, the Board notes that the Veteran has been repeatedly diagnosed with a depressive disorder.  The Veteran was afforded a VA mental disorders examination in November 2006.  He was diagnosed with a depressive disorder, not otherwise specified.  He determined that he could not resolve the issue of whether the Veteran's mental condition was related to his active service without resort to mere speculation.  The examiner based this determination on a lack of a psychiatric consultation report in the record, following the Veteran's request to see a psychiatrist, and upon the Veteran's vague comments.  An examiner's conclusion that a requested opinion is not possible without resort to speculation is a medical conclusion just as much as a firm diagnosis or a conclusive opinion, and before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, it must be clear that the procurable and assembled data was fully considered and the examiner must explain the basis for such an opinion..  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  Such a conclusion "should reflect the limitations of knowledge in the medical community at large and not those of a particular examiner."  Id.  Accordingly, the Board finds that the Veteran should be afforded a new VA psychiatric examination in order to determine the nature and etiology of any currently diagnosed psychiatric disorder(s).

Finally, with respect to the Veteran's claim for service connection for PTSD, the Board observes that the Veteran was diagnosed with PTSD in a March 2006 medical consultation, and that in November 1997, a VA social worker noted that the Veteran had exhibited PTSD symptoms for many years.  Accordingly, the Veteran's VA psychiatric examination should include an evaluation to determine the nature and etiology of any currently diagnosed PTSD.  Specifically, the examiner should focus on the Veteran's contention that he felt threatened by a superior officer during service (personal assault), and his contention that he feared hostile military activity while stationed in Vietnam.  In this regard, the Board notes that in his June 2008 personal hearing before the undersigned VLJ, the Veteran testified that while he was stationed in the outskirts of Da Nang, Vietnam, that he would hear mortar fire and other explosives in the surrounding area, and as a result, the Veteran was in fear of his life.  The Board further notes that effective July 13, 2010, the regulations governing service connection for PTSD were amended to relax the adjudicative evidentiary requirements for determining what happened in service where the Veteran's claimed stressor is related to "a fear of hostile military or terrorist activity during service."  Specifically, the new 38 C.F.R. § 3.304(f)(3) provides that, if a stressor claimed by a Veteran is "related to the Veteran's fear of hostile military or terrorist activity," and a VA psychiatrist or psychologist (or a psychiatrist or psychologist with whom VA has contracted), confirms that the claimed stressor is 1) adequate to support a diagnosis of PTSD, and 2) that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3) (2010).  Moreover, the amendment provides that, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.  Accordingly, the VA psychiatric examiner should determine whether the Veteran has PTSD as a result of a fear of hostile military activity in accordance with 38 C.F.R. § 3.304(f)(3).  

As this case is being remanded for the foregoing reasons, any recent VA treatment records should also be obtained on remand.  In this regard, the Board observes that the Veteran has received regular VA treatment for his psychiatric disorders, and records of regular VA care, dated since January 2009 (with the exception of a consultation report dated in June 2010), have not been associated with the claims file.  Under the law, VA must obtain any outstanding records.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain a complete copy of the Veteran's treatment records from the Bay Pines VA Healthcare System, dated since January 2009.  

2.  Make arrangements to obtain copies of all documents or evidentiary material pertaining to the Veteran's application(s) for SSA disability benefits.  If these records are not available, a negative reply must be provided.

3.  Thereafter, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any currently diagnosed psychiatric disorder(s), to include a depressive disorder and PTSD.  The claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner in conjunction with the examination.  The VA examiner should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

The examiner must provide an opinion as to whether the Veteran meets the DSM-IV criteria for any current psychiatric disorder, to include a depressive disorder and PTSD, and if so, must provide an opinion as to the diagnosis, date of onset, and etiology of any such disorder that is found to be present.  The examiner must specifically provide an opinion as to whether it is at least as likely as not (50% or greater probability) that any such psychiatric disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.  In providing this opinion, the examiner should acknowledge and discuss the significance, if any, of the evidence of record showing that the Veteran requested to see a psychiatrist and complained that he could not sleep at night during service in June 1970.

If the Veteran meets the DSM-IV criteria for PTSD, the examiner must determine whether the Veteran's PTSD can be related to the stressors reported by the Veteran.  Additionally, the examiner must provide an opinion as to whether the Veteran's claimed stressors are adequate to support a diagnosis of PTSD based on personal assault, and/or a fear of hostile military activity during service, and whether his symptoms are related to the claimed stressors.  In doing so, the examiner should acknowledge the lay evidence of record regarding the Veteran's fear of attack by enemy forces, and that the Veteran felt threatened by his superior officer, as well as the evidence of record that the Veteran was court martialed for his conduct toward a superior officer.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  Review the claims file to ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  In particular, review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  Finally, readjudicate the Veteran's claims on appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case.  After they have had an adequate opportunity to respond, these issues should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2010).


